The Honorable Jack Gibson State Senator P.O. Box 630 Dermott, Arkansas 71638
Dear Senator Gibson:
This is in response to your request for an opinion on the following two questions:
  1. If a county of the State of Arkansas purchases cassette tapes and all other equipment, including steno-mask transcription equipment, typewriters, and all other equipment supplies purchased and owned by the county necessary for the record and transcribing of court proceedings, then the court reporter charges fees for these cassette tapes and transcripts produced on county owned equipment and with county owned supplies from the recordings of court proceedings, should these fees be deposited in the county account by the County Treasurer?
  2. Under the provisions set forth in Arkansas Code Annotated § 14-14-1202, Section (b)(1), Officers and Employees of County Government Defined, states officers and employees of county government shall include all district judicial officers serving a county and employees thereof, then would court reporters in fact be employees of the county?
Assuming that you are referring to circuit and chancery court reporters, it is my opinion that the answer to both of your questions is "no."
In response to your first question, I have enclosed a copy of Op. Att'y. Gen. 91-318, which states that such fees are a part of the compensation allowed circuit and chancery court reporters under A.C.A. § 16-13-506 (Cum. Supp. 1991).
In response to your second question, A.C.A. § 16-13-501 (1987) expressly provides that circuit and chancery court reporters are state employees. The provisions of A.C.A. § 14-14-1202(b)(1) to which you refer thus do not apply to them.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh